Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
                                                                               Sep 19 2013, 5:35 am
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

T. MICHAEL CARTER                                GREGORY F. ZOELLER
Scottsburg, Indiana                              Attorney General of Indiana

                                                 ANGELA N. SANCHEZ
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RONALD PEARSON,                                  )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 36A04-1211-CR-610
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                      APPEAL FROM THE JACKSON CIRCUIT COURT
                          The Honorable William E. Vance, Judge
                              Cause No. 36C01-1108-FA-12


                                     September 19, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Ronald Pearson appeals his aggregate thirty-nine-year sentence for multiple drug-

related convictions. We affirm.

                                         Issue

      The sole issue before us is whether Pearson’s sentence is inappropriate.

                                         Facts

      On July 15, 2011, a confidential informant working with the Jackson County

Sheriff’s Department went to Pearson’s home in Freetown and made a controlled buy of

approximately one gram of methamphetamine for $100. The informant had to wait to

make his purchase because someone else was making a purchase from Pearson when the

informant arrived.   On July 21, 2011, the informant made a second purchase from

Pearson at his home of approximately 3 grams of methamphetamine for $300. On

August 18, 2011, the informant made a third purchase from Pearson at his home of

approximately one gram of methamphetamine for $100. Pearson’s home, which was

equipped with an external video surveillance system, was located approximately 250 feet

away from a residential apartment complex.

      On August 31, 2011, law enforcement officers executed a search warrant at

Pearson’s home. Upon arresting Pearson, they discovered marijuana on his person.

Throughout the house, officers also found additional marijuana, clonazepam, lorazepam,

hydromorphone, and hydrocodone. They also recovered drug paraphernalia and indicia

of methamphetamine manufacturing or dealing, such as a glass pipe, a scale, plastic

                                             2
baggies, eighty-four grams of pseudoephedrine, and a white powdered “cutting agent”

used to dilute controlled substances. Tr. p. 321.

       The State charged Pearson with three counts of Class A felony dealing in

methamphetamine within 1000 feet of a family housing complex, four counts of Class C

felony possession of a controlled substance, one count of Class D felony maintaining a

common nuisance, one count of Class A misdemeanor possession of marijuana, and one

count of Class A misdemeanor possession of paraphernalia. A jury found Pearson guilty

of all counts as charged. The trial court imposed sentence of thirty-five years fully

executed for each of the Class A felonies, to be served concurrent to each other. It also

imposed sentences of four years, two suspended, for each of the Class C felonies; two

years, one-and-a-half suspended, for the Class D felony; and one year executed for the

Class A misdemeanors, all to be served concurrent to each other but consecutive to the

Class A felony sentences. The net result was a total term of thirty-nine years, with thirty-

seven years executed and two suspended. Pearson now appeals.

                                         Analysis

       Pearson argues that his sentence is inappropriate under Indiana Appellate Rule

7(B) in light of his character and the nature of the offense. See Anglemyer v. State, 868

N.E.2d 482, 491 (Ind. 2007). Although Rule 7(B) does not require us to be “extremely”

deferential to a trial court’s sentencing decision, we still must give due consideration to

that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also

understand and recognize the unique perspective a trial court brings to its sentencing

                                             3
decisions. Id. “Additionally, a defendant bears the burden of persuading the appellate

court that his or her sentence is inappropriate.” Id.

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       At the outset, we note that Pearson argues in part that “courts have exercised

caution when reviewing sentences that were at or near the maximum range for the

underlying charge.”     Appellant’s Br. p. 8.     However, none of Pearson’s sentences

individually, nor his aggregate sentence of thirty-nine years with two years suspended,




                                              4
approach the maximum. The maximum possible sentence for just one Class A felony

would have been fifty years. See Ind. Code § 35-50-2-4.1

        Regarding Pearson’s character, he directs us to his record of military service,

employment history, and testimony from one of his six children and his mother that he

was a good father. We note, however that the daughter who testified on his behalf had

her own past problems with methamphetamine addiction. Although she claimed that

Pearson was not her methamphetamine supplier, he certainly could not have been a

positive influence regarding illegal drug usage for her or his other children.

        Following his honorable discharge from the Army, Pearson amassed the following

criminal record: a 1991 conviction for Class A misdemeanor possession of marijuana; a

1992 conviction for class B misdemeanor public intoxication; a 1993 conviction for Class

B misdemeanor disorderly conduct; a 1996 conviction for Class B misdemeanor battery;

two 2002 convictions for Class D felony possession of methamphetamine; and a 2009

conviction for Class D felony possession of methamphetamine. Pearson also had his

probation revoked for his 2002 convictions. Obviously, much of Pearson’s criminal

history is related to substance abuse, particularly methamphetamine abuse over the last

decade or more, and he argues that his “addiction got the best of him” and was a causal


1
  On the other hand, we note the State’s counterargument that the maximum sentence Pearson possibly
faced was 187 years, if he had received maximum and consecutive sentences on each count. As a matter
of law, it is doubtful that such a sentence could have withstood appellate scrutiny. The three A felony
dealing convictions were for three controlled buys orchestrated by law enforcement over a relatively short
period of time. Our supreme court has dictated that sentences for convictions of this kind generally must
be served concurrently, not consecutively. See Gregory v. State, 644 N.E.2d 543, 546 (Ind. 1994). The
trial court here correctly ordered the sentences for the three dealing convictions to be served concurrently.
                                                     5
factor in the present and previous offenses. Appellant’s Br. at 10. We recognize that

methamphetamine addiction is pernicious, but Pearson has had multiple opportunities to

address that addiction, both in and out of prison. Furthermore, Pearson’s most serious

convictions in the present case related not just to personal drug possession or “cooking”

methamphetamine for personal use but to extensive drug dealing. We believe Pearson’s

criminal history reflects poorly upon his character and his long-standing substance abuse

problem does not alter that perception.

         As for the nature of the offense, Pearson clearly was conducting an ongoing and

substantial drug-dealing operation from his home in a residential area near an apartment

complex.2 Aside from methamphetamine, Pearson also was in illegal possession of

marijuana and a mini-pharmacy of prescription medications, with the end result being

convictions for ten separate criminal offenses. Pearson argues in part that his crimes “did

not result in any violence or physical harm to anyone . . . .” Id. That may be true as to

“violence,” but Pearson should know better than most, from personal experience, the very

tangible harm that methamphetamine causes to individuals, families, and communities.

His feeding of the methamphetamine addiction of others clearly was not a “victimless”

crime.

         On a final note, Pearson argues that his sentence is a virtual “life” sentence, given

his current age of fifty-one. Pearson’s possible advanced age when leaving prison is at


2
  We are able to reach this conclusion based upon the evidence presented at trial and not upon an officer’s
unsworn assertion at the sentencing hearing that Pearson was one of the largest methamphetamine dealers
in the area.
                                                    6
most only an unfortunate collateral consequence of his own extensive criminal conduct

and is not, by itself, a reason for reducing his sentence.

                                         Conclusion

       Given Pearson’s criminal history, along with the severity of his criminal conduct

and the sheer number of offenses he committed, we cannot say that his sentence of thirty-

nine years with two years suspended is inappropriate. We affirm.

       Affirmed.

CRONE, J., and PYLE, J., concur.




                                              7